DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 10-28-22.
	Claims 1-6, 10-15, 19 are pending in the instant application.

Election/Restrictions
Claims 10-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-28-22.
Applicant’s election without traverse of Group I, claims 1-6,  in the reply filed on 10-28-22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Cell. Physiol. Biochem., Vol. 43, pages 1742-1754 (2017)).
Zhang et al (Cell. Physiol. Biochem., Vol. 43, pages 1742-1754 (2017)) teach inhibitors of Nogo B comprising RNAi for downregulating Nogo-B expression in high glucose-induced angiogenesis.  Zhang teaches the inhibition of Nogo-B to block high glucose-induced activation of the VEGF/PI3K/Akt pathway in human retinal endothelial cells.  The effects of Nogo-B on angiogenesis under high glucose stimulation were evaluated in various assays, including but not limited to wound closure, transwell and tube formation assays (see esp. the abstract and introduction on pages1742-1743, Fig. 2 and text on page 1746, Figs. 3 and 4, and text on pages 1747, 1748, Fig. 6 and text on pages 1750, 1752).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Cell. Physiol. Biochem., Vol. 43, pages 1742-1754 (2017)) and Zhang et al (Hepatology, Vol. 53, No. 4, pages 1306-1315 (2011)), the combination in view of Ricciardi et al (Nephrology Dialysis Transplantation, Vol. 32, Supplement 3, iii99-iii101 (2017)) and Garcia-Compean (World J. Gastroenterol., Vol. 15, No. 3, pages 280-288 (2009)).
Zhang et al (Cell. Physiol. Biochem., Vol. 43, pages 1742-1754 (2017)) teach inhibitors of Nogo B comprising RNAi for downregulating Nogo-B expression in high glucose-induced angiogenesis.  Zhang teaches the inhibition of Nogo-B to block high glucose-induced activation of the VEGF/PI3K/Akt pathway in human retinal endothelial cells.  The effects of Nogo-B on angiogenesis under high glucose stimulation were evaluated in various assays, including but not limited to wound closure, transwell and tube formation assays (see esp. the abstract and introduction on pages1742-1743, Fig. 2 and text on page 1746, Figs. 3 and 4, and text on pages 1747, 1748, Fig. 6 and text on pages 1750, 1752).
Zhang et al (Hepatology, Vol. 53, No. 4, pages 1306-1315 (2011)) teach liver fibrosis and cirrhosis to be the consequence of chronic hepatic injury from various causes, including cholestasis and metabolic diseases.  Zhang teaches that Nogo-B is highly expressed in nonparenchymal cells and is significantly increased in cirrhosis, while Nogo-B’s absence ameliorates hepatic fibrosis.  The absence of Nogo-B impaired phosphorylation of Smad2 in response to TGF-beta, a potent fibrogenic cytokine in hepatic stellate cells.  The absence of Nogo-B blocked the development of portal hypertension (see esp. the Abstract and Introduction on pages 1-2, Figs. 1-4).
Ricciardi et al (Nephrology Dialysis Transplantation, Vol. 32, Supplement 3, iii99-iii101 (2017)) teach that diabetic mice have an increase in mesangial expansion that was ameliorated upon overexpression of soluble Nogo-B in diabetic mice.  Soluble Nogo-B overexpression prevented diabetes-mediated full length Nogo-B downregulation and blunted diabetes mediated Aktser phosphorylation.  Total Akt protein levels were downregulated in diabetes but not affected by soluble Nogo-B overexpression.  Ricciardi reaches that the overexpression of soluble Nogo-B ameliorates diabetes induced albuminuria by preventing diabetes mediated full length Nogo-B downregulation (see entire poster).
Garcia-Compean (World J. Gastroenterol., Vol. 15, No. 3, pages 280-288 (2009)) teach the relationship and etiology of liver cirrhosis association with diabetes.  Garcia-Compean teaches the liver as an important organ in carbohydrate metabolism responsible for the balance of blood glucose levels via glycogenogenesis and glycogenolysis, and the impairment of glucose metabolic homeostasis in the presence of hepatic disease (see entire document).
It would have been obvious to design and optimize Nogo-B inhibitors for the treatment of glucose disorders because several Nogo-B inhibitors have used to study the role of Nogo-B overexpression in various forms of liver disease, as illustrated in the teachings of Zhang, Zhang and Riccaridi.  One of ordinary skill in the art would have designed, optimized and used the previously known inhibitors of Nogo-B for treating glucose disorders because the prior art taught the relationship between liver disease and diabetes as well as the relationship between inhibition of Nogo-B and reducing fibrosis and portal pressure, as taught previously by Zhang, Zhan, Riccaridi and Garcia-Campean.  One of ordinary skill in the art would reasonably expected that the inhibition of Nogo-B would provide a reduction in fibrotic disease that is a regular feature of diabetes.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-22-22
/JANE J ZARA/Primary Examiner, Art Unit 1635